Citation Nr: 1609605	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial compensable evaluation for service-connected liver cirrhosis prior to July 30, 2010.  

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected liver cirrhosis from July 30, 2010 through September 7, 2015.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The September 2009 rating decision denied service connection for liver cirrhosis.  The Veteran appealed; and the RO granted service connection for cirrhosis in the August 2010 rating decision, assigning a noncompensable initial evaluation effective January 15, 2009.  

The Board issued March 2015 and September 2015 decisions remanding the issue remaining on appeal to the Agency of Original Jurisdiction (AOJ) for obtaining the outstanding VA treatment records, private treatment records, and examinations.  The case has since been returned to the Board for appellate review.  

The AOJ's May 2015 rating decision increased the Veteran's evaluation for service-connected liver cirrhosis to 50 percent effective July 30, 2010.  Most recently, in a December 2015 rating decision, the AOJ again increased the Veteran's evaluation for cirrhosis to 100 percent, effective September 8, 2015.  As such, cirrhosis is currently assigned a noncompensable evaluation as of January 15, 2009; a 50 percent evaluation as of July 30, 2010; and a total evaluation as of September 8, 2015.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id. However, from September 8, 2015 forward the Veteran is in receipt of a 100 percent rating for cirrhosis.  Therefore, from September 8, 2015 forward the Veteran is in receipt of the maximum possible schedular rating for his disability.  As such, the issue has been re-characterized as entitlement to a compensable initial evaluation prior to July 30, 2010 and an initial evaluation excess of 50 percent from July 30, 2010 through September 7, 2015.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes additional treatment records, and the AOJ reviewed them in the December 2015 supplemental statement of the case (SSOC).  

The issue of entitlement to increased evaluation for service-connected diabetes has been raised by the record in a January 2012 statement, but has not been adjudicated by the AOJ.  The Board referred this issue to the RO in the September 2015 decision; however, no action has been taken on this claim.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to July 30, 2010, the Veteran's cirrhosis was not characterized by weakness, anorexia, abdominal pain, malaise, weight loss, ascites, hepatic encephalopathy, hemorrhage, or persistent jaundice.  

2.  Beginning July 30, 2010, the Veteran's cirrhosis is characterized by a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, with periods of remission between attacks.  

3.  Beginning April 30, 2015, the Veteran's cirrhosis is characterized by generalized weakness, substantial weight loss, and persistent jaundice; or ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy that is refractory to treatment





CONCLUSIONS OF LAW

1.  Prior to July 30, 2010, the criteria for an initial compensable evaluation for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7312 (2015).  

2.  Beginning July 30, 2010, the criteria for a 70 percent evaluation for cirrhosis of the liver were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7312 (2015).  

3.  Beginning April 30, 2015, the criteria for a total evaluation for cirrhosis of the liver were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for cirrhosis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  The RO's February 2009 notice letter informed the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his cirrhosis.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the electronic claims file and were reviewed by both the RO and the Board in connection with the claim.  The RO associated the service treatment records and the VA treatment records with the electronic claims file.  The Veteran has also filed November 2009 and August 2011 statements by Dr. SR of Jefferson University Hospital, and a May 2015 endoscopy ordered by Dr. MR.  On Remand, the AOJ contacted the Veteran in October 2015 regarding his authorization to release any additional treatment records, and the Veteran did not respond.  Therefore, the Board finds that the Veteran has not adequately identified any other available, outstanding records that are relevant to the claim being decided herein.  For his part, the Veteran submitted personal statements and arguments from his representative.  

The AOJ obtained VA examination reports in September 2010, April 2015, and September 2015, in addition to an addendum opinion in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history, the VA treatment records, and the private treatment records.  Each examiner performed an examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the AOJ has complied with the Board's March 2015 and September 2015 remand directives.  In March 2015, the Board remanded the issue of increased initial evaluation for cirrhosis to obtain any outstanding VA treatment records and schedule a VA examination.  In April 2015, the AOJ obtained the outstanding VA treatment records.  The AOJ also scheduled the Veteran for the April 2015 and September 2015 VA examinations.  As discussed above, the April 2015 and September 2015 examinations were adequate.  As such, the AOJ has complied with the March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2015, the Board remanded to obtain outstanding VA treatment records, private treatment records, and a more current VA examination.  The AOJ obtained the most recent VA treatment records, and contacted the Veteran in October 2015 regarding his authorization to obtain any outstanding private treatment records.  The Veteran did not respond.  However, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further, the Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining the private treatment records, the Board finds that AOJ has complied with September 2015 remand directives.  

In addition, the AOJ obtained the November 2015 addendum opinion.  While the remand instructions requested an examination rather than an addendum opinion; that opinion addresses the diagnostic criteria for cirrhosis, and it continues to show symptoms supporting a total evaluation.  Additionally, while on remand, the AOJ increased the Veteran's rating to a total evaluation, the highest possible evaluation under Diagnostic Code 7312.  The AOJ further assessed this evaluation as effective the date of the September 2015 VA examination.  As no higher evaluation is possible, there is no further information that could be obtained in an examination that would benefit the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).  Therefore, this opinion is adequate.  

The Board finds that the November 2015 addendum opinion, the AOJ's October 2015 request for the Veteran's authorization to release the private treatment records, and the October 2015 association of the VA treatment records with the electronic claims file constitutes substantial compliance with the September 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  In December 2015, the AOJ readjudicated the claims prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall, 11 Vet. App. 268.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's cirrhosis is currently assigned a 100 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 7312.  Under Diagnostic Code 7312, a 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain, and malaise.  A 30 percent rating is for portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  A 50 percent rating is warranted for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis).  A 70 percent rating is warranted for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), with periods of remission between attacks.  A total evaluation is warranted for generalized weakness, substantial weight loss, and persistent jaundice, or; with ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis) refractory to treatment.  

The evidence for consideration in this case includes the September 2010, April 2015, September 2015, and November 2015 VA examination reports; the VA and private treatment records; and the Veteran's lay statements.  The VA treatment records consistently reference the Veteran's treatment outside the VA healthcare system at Jefferson University Hospital.  Additionally, his representative has filed all lay statements on his behalf.  In these statements, the representative reported an impending liver transplant, and argued for increased evaluation based on portal effusion.  A September 2013 VA treatment records reviewed a February 2011 chest CT scan showing splenomegaly and portal hypertension cholelithiasis.  In August 2011, Dr. SR reviewed a February 2011 abdominal MRI showing portal hypertension.  

During the September 2010 VA examination, the Veteran recounted his 2007 diagnosis for cirrhosis.  He explained that he seeks treatment with Dr. SR at Jefferson University Hospital rather than the VA, but denied any hospitalization for decompensated cirrhosis.  For his symptoms, he described fatigue, especially on exertion, but denied abdominal pain or weight loss.  The examiner objectively noted the Veteran's abdomen to be soft, nontender, and nondistended; with no ascites, no tenderness to deep palpation, and normoactive bowel sounds.  The examiner finally noted normal liver function test on blood work.  

The Veteran has submitted two statements from Dr. SR.  In a November 2009 statement to the Veteran's primary care physician, Dr. PP, Dr. SR noted the Veteran's recent renal cell carcinoma diagnosis and resection in June 2009, without further clinical evidence of hepatic decompensation.  Upon examination, she found, the Veteran's weight to be stable at 216 pounds, and found no significant edema of the lower extremities as a potential marker of decompensated liver disease.  She described the Veteran's sclera are anicteric, and his abdomen as soft and nontender without significant ascites palpable.  The Veteran denied any confusion episodes.  Dr. SR reviewed an August 2009 MRI showing cirrhosis without masses suggestive of hepatocellular cancer, but no evidence of solid kidney tumor.  She also reviewed a June 2009 upper endoscopy showing diminutive varices and severe portal gastropathy.  

In an August 2011 statement to Dr. PP, Dr SR described the Veteran's cirrhosis as related to nonalcoholic steatohepatitis, caused by diabetes, hyperlipidemia, and hypertension.  She noted his weight as 220 pounds, up four pounds since her November 2009 statement.  She also found left portal effusion, and related this to hepatic hydrothorax.  She objectively noted the Veteran's abdomen to be soft, without palpable hepatosplenomegaly or ascites.  However, she also noted trace edema, the left leg greater than the right.  Dr. SR reviewed a February 2011 abdominal MRI showing cirrhosis with portal hypertension, but without any evidence of hepatocellular cancer; and stable, non-occlusive portal vein thrombosis.  She finally also reviewed a June 2011 upper endoscopy showing small esophageal varices and moderate to severe portal hypertension gastropathy.  

During the April 2015 VA examination, the examiner noted the diagnosis for cirrhosis based on a 2010 liver biopsy, and the Veteran again described his current treatment involving several medications.  He denied diagnosis for hepatitis C; but reported symptoms of weakness, anorexia, abdominal pain, malaise, and weight loss.  The examiner recorded his weight as 187 pounds, down from a baseline of 210 pounds.  The Veteran also reported one episode of ascites during the past year, and one episode of hemorrhage from varices or portal gastropathy in 2011.  The examiner reviewed a January 2013 esophageal endoscopy showing diminutive varices in the esophagus and hypertensive portal gastropathy in the fundus of the stomach, and a March 2013 abdominal CT scan showing portal hypertension and splenomegaly.  The examiner further found persistent jaundice, and concluded that the Veteran clearly has portal hypertension and splenomegaly with weakness, anorexia, abdominal pain, malaise, weight loss, and a history of ascites and hemorrhage from varices or portal gastropathy.  

At the September 2015 VA examination, the Veteran repeated that he seeks private treatment for his cirrhosis at Jefferson University Hospital, and reported that twice in 2008 he had esophageal varices with GI bleeding.  He further reported that since the April 2015 VA examination, he had been hospitalized for a blood platelet transfusion, and had a further episode of esophageal varices with GI bleeding in May 2015.  A May 2015 private endoscopy corroborates the esophageal varices as the source of the recent bleed status post esophageal variceal banding, and further shows severe portal hypertensive gastropathy.  For his symptoms, he described weakness, anorexia, malaise, and weight loss.  The examiner recorded his weight as 180 pounds, down from a baseline of 200 pounds and down seven pounds since the April 2015 VA examination.  The examiner found ascites refractory to treatment and two or more episodes of hemorrhage from varices or portal gastropathy (most recently in May 2015).  The examiner further found portal hypertension and splenomegaly.  

While on remand, the AOJ obtained an addendum opinion in November 2015.  That examiner noted the Veteran's cirrhosis, and characterized the condition as moderate to severe.  The examiner reviewed the Veteran's portal hypertension with refractory ascites, and two episodes of variceal bleeding in 2015.  The examiner further noted weakness, weight loss, anorexia, malaise, and hepatic encephalopathy; but did not note jaundice.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to increased initial ratings for cirrhosis.  The disability picture, to include the severity, frequency, and duration of his symptoms, is consistent with the current total evaluation as of April 30, 2015.  

A total evaluation is warranted for generalized weakness, substantial weight loss, and persistent jaundice, or; with ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy refractory to treatment.  As discussed above, the November 2015 addendum opinion reflects weakness and weight loss, without persistent jaundice.  Despite the lack of persistent jaundice, that examiner also noted refractory ascites, and refractory ascites still supports a total evaluation.  

At the April 2015 VA examination, the examiner noted symptoms of weakness, anorexia, abdominal pain, malaise, weight loss (from a baseline of 210 pounds to 187), and persistent jaundice.  Weakness, substantial weight loss, and persistent jaundice support a total evaluation as of that examination.  Moreover, at that time, the Veteran already had one episode of ascites in 2015, and one episode of hemorrhage from varices or portal gastropathy in 2011.  The September 2015 VA examination report reflects an additional episode of hemorrhage from varices or portal gastropathy in May 2015, since that April 2015 VA examination.  The September 2015 VA examination report also documents further weight loss, from 187 pounds at the April 2015 VA examination down to 180 pounds.  Therefore, it would appear that the hemorrhage from varices is also refractory to treatment.  This further supports a total evaluation prior to September 8, 2015.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for his cirrhosis from July 30, 2010 through April 30, 2015.  A 50 percent rating is warranted for a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy; and a 70 percent rating is warranted for a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, with periods of remission between attacks.  At the April 2015 VA examination, the examiner noted one episode of ascites that year.  However, the examiner also noted a past episode of hemorrhage from varices or portal gastropathy in 2011.  This supports a 70 percent evaluation, with a period of remission between the 2011 episode of hemorrhage from varices or portal gastropathy and the 2015 episodes of ascites.  

The Board has further considered whether the Veteran is entitled to a compensable evaluation for his cirrhosis prior to July 30, 2010.  At the September 2015 VA examination, the Veteran reported treatment for portal hypertension and esophageal varices with GI bleeding at Jefferson University Hospital since 2008.  The private treatment records similarly show diminutive varices and severe portal gastropathy in November 2009, as well as small esophageal varices and moderate to severe portal hypertensive gastropathy in August 2011.  There is no indication in either the VA examination reports or the private treatment records that the varices and portal gastropathy at that time caused ascites, hepatic encephalopathy, or hemorrhage.  The earliest indication in the record for hepatic encephalopathy is the November 2015 VA addendum opinion.  The November 2009 and August 2011 private treatment records specified the lack of palpable ascites, and the September 2010 VA examiner similarly found no ascites.  While the Veteran reported GI bleeding in 2008 to the September 2015 VA examiner, this entirely predates the appellate period beginning with the Veteran's January 2009 date of claim.  38 C.F.R. § 3.400(o).  

Moreover, the Veteran had the opportunity upon remand to supply the private treatment records that could have shown earlier ascites, hepatic encephalopathy, or hemorrhage, but did not respond to the AOJ's October 2015 request.  A claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  The case law on a claimant's cooperation is clear; if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood, 1 Vet. App. at 193.  There is no basis in the evidence of record to support a 50 or 70 percent evaluation prior to July 30, 2010.  

There is also no basis for a 10 or 30 percent evaluation prior to July 2010.  Under Diagnostic Code 7312, a 10 percent rating is warranted for symptoms such as weakness, anorexia, abdominal pain, and malaise; and a 30 percent rating is for portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss.  While the February 2011 chest CT scan in the VA treatment records reflects splenomegaly, and a February 2011 abdominal MRI in the private treatment records reflects portal hypertension; neither of these suggest that either condition predated July 2010.  Moreover, the November 2009 private treatment records show a stable weight at 216 pounds with a nontender abdomen, the Veteran specifically denied abdominal pain and weight loss at the September 2010 VA examination, and the August 2011 private treatment records again show a stable weight at 220 pounds with a soft abdomen.  Therefore, there is also no basis in the record for a 10 or 30 percent evaluation prior to July 2010.  

Regarding the representative's argument for increased evaluation based on portal effusion, this January 2012 statement and the February 2011 abdominal MRI each occurred prior to the RO's May 2015 award of increased evaluation to 50 percent, but are covered by 50 percent evaluation in effect from July 2010 through September 2015.  This decision further awards a 70 percent evaluation covering the date of this January 2012 statement and the February 2011 abdominal MRI.  Neither the Veteran nor his representative have specifically argued that portal effusion should support a total evaluation.  By using the term portal effusion, the Veteran's representative appears to be referring to portal hypertension, as is contemplated by a 30 percent evaluation under Diagnostic Code 7312; and the Veteran has since secured an evaluation well above that rating for this time period.  Finally, with regard to the representative's arguments based on an impending liver transplant, the Veteran denied that he was awaiting liver transplant or had undergone a liver transplant at the April 2015 and September 2015 VA examinations.  

The Board must consider, however, assignment of an increased evaluation under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at the April 2015 and September 2015 VA examinations the Veteran denied diagnosis for Hepatitis C, and again, denied that he was awaiting liver transplant or had undergone liver transplant.  Therefore, no evaluation under Diagnostic Codes 7354 or 7351 can be considered.  The only other potentially relevant Diagnostic Code is 7314 for chronic cholecystitis in light of the February 2011 chest CT scan in the VA treatment records reflecting cholelithiasis.  However, the Veteran's total evaluation under Diagnostic Code 7312 for cirrhosis far exceeds the maximum evaluation of possible under Diagnostic Code 7314.  

As a final matter, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's cirrhosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology; which includes ascites, hemorrhage from varices, weakness, anorexia, abdominal pain, malaise, weight loss, portal hypertension, splenomegaly, and persistent jaundice; are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 7312.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, the Veteran is in receipt of a total evaluation since 2015.  Prior to that point, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran has required frequent hospitalizations for cirrhosis, nor that cirrhosis have caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  While the Veteran reported a single hospitalization for platelet transfusion to the September 2015 VA examiner, during an unrelated May 2011 VA examination, he also reported that following his retirement from the Coast Guard he was laid off in June 2009.  At that time, he attributed his inability to find work due to his diabetes and neuropathy, rather than his cirrhosis.  The evidence does not show that service-connected cirrhosis has caused frequent hospitalization or marked interference with employment.

Additionally, under the Federal Circuit Court's recent holding a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected cirrhosis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial compensable evaluation prior to July 30, 2010 for cirrhosis is denied.

An evaluation of 70 percent from July 30, 2010 through April 29, 2015 for cirrhosis is granted.

A total evaluation for beginning April 30, 2015 is granted.  




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


